COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Annunziata
Argued at Alexandria, Virginia


WALTER JACK DAVIS

v.         Record No. 0126-95-4         MEMORANDUM OPINION * BY
                                     JUDGE JERE M. H. WILLIS, JR.
COMMONWEALTH OF VIRGINIA                   JANUARY 23, 1996


         FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                       Donald H. Kent, Judge
           Susan L. Korfanty (Office of the Public
           Defender, on briefs), for appellant.

           John H. McLees, Assistant Attorney General
           (James S. Gilmore, III, Attorney General;
           Richard B. Smith, Assistant Attorney General,
           on brief), for appellee.



     On appeal from his conviction of attempted robbery, Walter

Jack Davis contends that the trial court erred (1) in refusing to

permit him to present evidence of his employment at the time of

the offense and (2) in refusing to redact from his record of

conviction the sentences imposed for the prior convictions and

his custody status at the time of the prior conviction.     We find

no error and affirm the judgment of the trial court.

     On August 5, 1994, at approximately 9:35 p.m., Claudia

Melara was crossing a lighted area at the intersection of King

and Payne Streets.    She saw Davis standing across the street

looking at her.   Davis approached Ms. Melara and grabbed her

purse.   She held to the purse tightly because it contained
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
important naturalization papers.    Davis pulled her down and

dragged her, screaming, up the street.

     Michael Hannan and his wife heard Ms. Melara's screams and

saw her being dragged.   Mr. Hannan ran towards them.     Davis saw

Mr. Hannan, released Ms. Melara's purse, and ran away.

     When the police arrived, both Mr. Hannan and Ms. Melara

described Davis as a six-foot tall black man of moderate build,

wearing a green sweatshirt.   Approximately ten minutes after the

attack, Ms. Melara and the Hannans were taken to a location five

blocks away from the scene of the crime.    The police were there

with Davis.   Both Ms. Melara and Mr. Hannan immediately

identified Davis as the attacker.
     Davis first contends that the trial court erred in refusing

to allow him to present evidence of his employment at the time of

the crime, during the guilt phase of the trial.       He argues that

evidence of his employment was relevant to show that he had no

motive to take Ms. Melara's purse.     We disagree.   Evidence of

Davis's employment at Roy Roger's alone was not relevant to the

question of whether he committed the attempted robbery.      The fact

of his employment was not probative of a motive to rob.      We find

no abuse of discretion in the trial court's rejection of this

evidence.

     Davis next contends that his prior sentences and the fact he

was in custody at the time of his prior convictions should have

been redacted from the conviction orders submitted to the jury




                               - 2 -
during the sentencing phase of the present trial.   Davis argues

that only the fact of conviction, not the sentences imposed, was

relevant.   We disagree.

     Code § 19.2-295.1 requires the Commonwealth to present

evidence of Davis's past criminal convictions by introduction of

his record of conviction.   In Virginia, the record of conviction

is the trial court's sentencing order.   See Abdo v. Commonwealth,

218 Va. 473, 477-78, 237 S.E.2d 900, 902-03 (1977).   The entire

order, including the sentence imposed, is the record of

conviction.   Gilliam v. Commonwealth, ___ Va. App. ___, ___

S.E.2d ___ (1996).   Thus, the trial court did not err in

submitting to the jury Davis's record of conviction in its

entirety.

     We affirm the judgment of the trial court.

                                                    Affirmed.




                               - 3 -